Title: To Thomas Jefferson from Alfred W. Elwes, 22 April 1825
From: Elwes, Alfred W.
To: Jefferson, Thomas


Sir,
Richmond
April 22d 1825
Mr Benson has had the politeness to say that he would be the bearer of a book (which is entitled the Potomac Muse) to you. I therefore avail  myself of this opportunity as a safe one; and I indulge the hope that the perusal of the trifles alluded to may afford you some gratification. Be pleased, Sir, to accept the work as a token of the great respect which the author and myself bear for one of the principal founders of american independenceWith the most profound respect I remain your ob serAlfred W Elwes